Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2010 Or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number: 0-10436 L. B. Foster Company (Exact name of Registrant as specified in its charter) Pennsylvania 25-1324733 (State of Incorporation) (I. R. S. Employer Identification No.) 415 Holiday Drive, Pittsburgh, Pennsylvania (Address of principal executive offices) (Zip Code) (412) 928-3417 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes [ ] No [ ] * The registrant has not yet been phased into the interactive data requirements. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] (Do not check if a smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 22, 2010 Common Stock, Par Value $.01 10,183,964 Shares Table of Contents L.B. FOSTER COMPANY AND SUBSIDIARIES INDEX PART I. Financial Information Page Item 1. Financial Statements: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 30 PART II. Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signature 36 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) March 31, December 31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Accounts and notes receivable: Trade Other 39 Inventories Current deferred tax assets Prepaid income taxes - Other current assets Total Current Assets Property, Plant & Equipment - At Cost Less Accumulated Depreciation ) ) Other Assets: Goodwill Other intangibles - net 25 Investments Deferred tax assets Other assets Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ $ Accounts payable - trade Accrued payroll and employee benefits Other accrued liabilities Total Current Liabilities Long-Term Debt, Term Loan Other Long-Term Debt Deferred Tax Liabilities Other Long-Term Liabilities STOCKHOLDERS' EQUITY: Common stock Paid-in capital Retained earnings Treasury stock - at cost ) ) Accumulated other comprehensive loss ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See Notes to Condensed Consolidated Financial Statements. 3 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Amounts) Three Months Ended March 31, (Unaudited) Net Sales $ $ Cost of Goods Sold Gross Profit Selling and Administrative Expenses Interest Expense Interest Income ) ) Equity in Losses of Nonconsolidated Investment - Other Income ) ) Income Before Income Taxes Income Tax Expense Net Income $ $ Basic Earnings Per Share $ $ Diluted Earnings Per Share $ $ See Notes to Condensed Consolidated Financial Statements. 4 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided (used) by operating activities: Deferred income taxes 7 1 Depreciation and amortization Loss (gain) on sale of property, plant and equipment 1 (1 ) Deferred gain amortization on sale-leaseback ) ) Equity in losses of nonconsolidated investment - Stock-based compensation Unrealized loss on derivative mark-to-market 11 7 Excess tax benefit from share-based compensation ) - Change in operating assets and liabilities: Accounts receivable Inventories ) Other current assets ) ) Prepaid income tax - Other noncurrent assets 51 ) Accounts payable - trade ) ) Accrued payroll and employee benefits ) ) Other current liabilities ) ) Other liabilities 16 8 Net Cash Provided (Used) by Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of property, plant and equipment - 1 Acquisitions ) - Capital contributions to equity method investment ) - Capital expenditures on property, plant and equipment ) ) Net Cash Used by Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of long-term debt, term loan ) ) Proceeds from exercise of stock options and stock awards 80 - Excess tax benefit from share-based compensation - Treasury stock acquisitions - ) Repayments of other long-term debt ) ) Net Cash Used by Financing Activities ) ) Net Decrease in Cash and Cash Equivalents ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosure of Cash Flow Information: Interest Paid $ $ Income Taxes Paid $ $ See Notes to Condensed Consolidated Financial Statements. 5 Table of Contents L. B. FOSTER COMPANY AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. FINANCIAL STATEMENTS The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all estimates and adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.However, actual results could differ from those estimates.The results of operations for interim periods are not necessarily indicative of the results that may be expected for the year ended December 31, 2010.Amounts included in the balance sheet as of December 31, 2009 were derived from our audited balance sheet.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s annual report on Form 10-K for the year ended December 31, 2009. 2. NEW ACCOUNTING PRINCIPLES In June 2009, the FASB issued changes to the consolidation guidance applicable to a variable interest entity (VIE).FASB ASC Topic 810, “Consolidation,” amends the guidance governing the determination of whether an enterprise is the primary beneficiary of a VIE, and is, therefore, required to consolidate an entity, by requiring a qualitative analysis rather than a quantitative analysis.The qualitative analysis will include, among other things, consideration of who has the power to direct the activities of the entity that most significantly impact the entity’s economic performance and who has the obligation to absorb losses or the right to receive benefits of the VIE that could potentially be significant to the VIE.This standard also requires continuous reassessments of whether an enterprise is the primary beneficiary of a VIE.Previously, FIN 46R required reconsideration of whether an enterprise was the primary beneficiary of a VIE only when specific events had occurred.Qualifying special-purpose entities, which were previously exempt from the application of this standard, are subject to the provisions of this standard.FASB ASC 810 also requires enhanced disclosures about an enterprise’s involvement with a VIE.The Company adopted the changes issued by the FASB to accounting for VIE’s on January 1, 2010. In January 2010, the FASB issued Accounting Standards Update No. 2010-06, “Improving Disclosures about Fair Value Measurements.”This Update provides amendments to FASB ASC 820, “Fair Value Measurements,” that requires entities to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers.In addition, the Update requires entities to present separately information about purchases, sales, issuances and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3).The disclosures related to Level 1 and Level 2 fair value measurements are effective for the Company beginning in 2010 and the disclosures related to Level 3 fair value measurements are effective for the Company in 2011.The Update requires only new disclosures and will have no impact on the Company’s financial statements. 3. RECLASSIFICATIONS Certain accounts in the prior year consolidated financial statements have been reclassified for comparative purposes to conform with the presentation in the current year consolidated financial statements, including reclassification of certain shipping and handling costs from sales to cost of goods sold. 4. ACQUISITIONS Interlocking Deck Systems International, LLC On March 23, 2010, the Company purchased, pursuant to an Asset Purchase Agreement (Purchase Agreement), certain assets of Interlocking Deck Systems International, LLC (IDSI) for $7,000,000.The purchase price included $5,050,000 in cash paid on the closing date and $1,000,000 payable on the first anniversary of the closing, as defined in the Purchase Agreement, and $950,000 payable on the second anniversary of the closing, with the deferred payment obligations being embodied in a promissory note.No liabilities were assumed in this acquisition. Acquisition costs were not significant for the three months ended March 31, 2010.The proforma results for this acquisition are not material to the Company’s financial results. 6 Table of Contents The acquisition of IDSI will strengthen the Company’s position as a leading supplier of steel bridge decking.The acquisition has been accounted for in accordance with ASC 805, “Business Combinations.”The Company is in the process of completing its fair market appraisals, including the valuation of certain identifiable intangible assets. Accordingly, the preliminary purchase price allocation is subject to change. The following table presents the preliminary allocation of the aggregate purchase price based on estimated fair values: (in thousands) Equipment $ Inventory Proprietary software 90 Non-compete agreements Goodwill Net assets acquired $ Due to the timing of the closing, the above purchase price allocation is based on a preliminary valuation.The measurement period for purchase price allocations ends as soon as information on the facts and circumstances becomes available, but does not exceed a period of 12 months.If new information is obtained about facts and circumstances that existed as of the acquisition date that, if known, would have affected the measurement of the amounts recognized for assets assumed, the Company will retrospectively adjust the amounts recognized as of the acquisition date. The amount allocated to goodwill reflects the premium paid for the right to control the business acquired and synergies the Company expects to realize from expanding our steel bridge decking business and from the elimination of redundant selling and administrative responsibilities as well as workforce efficiencies as the employees of IDSI are not part of the acquisition.The goodwill is deductible for tax purposes and has been allocated to our Construction Products Segment. Pursuant to the Purchase Agreement, other than the specifically identified assets included above, no other assets or liabilities of IDSI were included in the acquisition.IDSI will retain the use of certain of the acquired equipment for a limited transition period to allow IDSI to fulfill existing bids and backlog orders of the business.IDSI will retain all risk and be liable for any damage, loss, destruction or deterioration of the equipment and will deliver any such equipment to the Company, after the transition period, in the same condition as on the closing date. Portec Rail Products, Inc. On February 16, 2010, the Company, Foster Thomas Company, a West Virginia corporation and a wholly-owned subsidiary of the Company (Purchaser), and Portec Rail Products, Inc., a West Virginia corporation (Portec), entered into an Agreement and Plan of Merger (Merger Agreement). Pursuant to the terms of the Merger Agreement, Purchaser commenced a tender offer (Offer) for all of the issued and outstanding shares of common stock, $1.00 par value per share (Company Common Stock), of Portec at a price equal to $11.71per share of Company Common Stock (Shares), or approximately $112,400,000, net to the seller in cash (Per-Share Amount), without interest (and subject to applicable withholding taxes). Upon the terms and subject to the conditions set forth in the Merger Agreement, following a successful completion of the Offer, Purchaser will be merged with and into Portec with Portec surviving the merger as a wholly-owned subsidiary of the Company (Merger). In the Merger, each Share (other than Shares owned by the Company, Purchaser, or shareholders, if any, who have perfected statutory dissenters’ rights under West Virginia law) will be converted into the right to receive the Per-Share Amount, without interest (and subject to applicable withholding taxes).The consummation of the Merger is conditioned, among other matters, upon the receipt of necessary approvals under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (HSR Act). Concurrently with the execution of the Merger Agreement, the Company also entered into a Tender and Voting Agreement, dated as of February 16, 2010 (Tender Agreement), with Purchaser and all of the directors and executive officers of Portec (Shareholders). The Shareholders have agreed to tender all of the Shares that each of them owns, including any Shares which such Shareholder acquires ownership of after the date of the Tender Agreement and prior to the termination of the Tender Agreement, to Purchaser in the Offer. Furthermore, each Shareholder has agreed, at any meeting of the shareholders of Portec, to vote all Shares (a) in favor of adopting the Merger Agreement and any transactions contemplated thereby, including the Merger, (b) against any alternative transaction proposal and (c) against any action that would delay, prevent or frustrate the Offer and the Merger and the related transactions contemplated by the Merger Agreement. 7 Table of Contents Effective March5, 2010, the Company voluntarily withdrew and re-filed its HSR Act filing. This withdrawal and re-filing was undertaken in order to provide the Antitrust Division with additional time to review the information submitted by the Company and Portec.Under the HSR Act, the purchase of Shares in the Offer may not be completed until the expiration of a 15-calendar-day waiting period following the filing of certain required information and documentary material concerning the Offer with the FTC and the Antitrust Division, unless the waiting period is earlier terminated by the FTC and the Antitrust Division. Portec filed a Premerger Notification and Report Form with respect to the Offer and the Merger on February19, 2010, pursuant to the requirements of the HSR Act.The Company filed a Premerger Notification and Report Form with respect to the Offer and the Merger with the FTC and the Antitrust Division on February19, 2010, pursuant to the requirements of the HSR Act.The Company voluntarily withdrew and re-filed its Notification and Report Form effective March5, 2010 in order to provide the Antitrust Division with additional time to review the information submitted by L.B. Foster and Portec. As a result, the waiting period applicable to the purchase of Shares pursuant to the Offer and Merger was scheduled to expire at 11:59p.m., Eastern Time, on March22, 2010. On March22, 2010, the Company and Portec issued a joint press release announcing that the Company and Portec had each received a formal Second Request for additional information and documentary material from the Antitrust Division regarding the Offer and Merger. As a result of the Second Request, the waiting period under the HSR Act during which the Antitrust Division is permitted to review the proposed transaction has been extended until 11:59p.m., Eastern Time, on the 10th day after the Company’s compliance with the Second Request, or until 11:59p.m., Eastern Time, on the next business day following that date, if the 10th day falls on a weekend or federal holiday. The Company and Portec expect to promptly respond to the Second Request, and to continue to work cooperatively with the Antitrust Division as it conducts its review of the proposed transaction. As a result of the Second Request, the Company and Purchaser presently intend to extend the expiration time of the Offer from time to time if the HSR Act waiting period has not expired at the then expiration time of the Offer. The Company and Purchaser do not have the right under the merger agreement to unilaterally extend the expiration time of the Offer beyond June15, 2010. On March 23, 2010, the Company announced that it extended its previously announced cash tender offer, through its wholly-owned subsidiary, Purchaser, for all outstanding shares of common stock of Portec until 12:00 midnight, New York City time, on April26, 2010. The tender offer was previously set to expire at midnight, New York City Time on March25, 2010. On April21, 2010, the Court of Common Pleas of Allegheny County, Pennsylvania (Court) entered an order in the matter captioned In re Portec Rail Products, Inc. Shareholders Litigation preliminarily enjoining Purchaser from completing the Offer until the Court determines that the Board of Directors of Portec has cured the breach of fiduciary duties as found by the Court and disclosed certain material information. On April26, 2010, the Company announced that it is extending its previously announced cash tender offer, through the Purchaser, for all outstanding shares of common stock of Portec, until 12:00 midnight, New York City time, on June1, 2010. The tender offer was previously set to expire at midnight, New York City Time on April26, 2010.As of April26, 2010, 5,109,976 shares of common stock had been tendered in and not withdrawn from the offer. These tendered shares constituted 53.22% of the outstanding shares of common stock. Acquisition costs were approximately $471,000 for the three months ended March 31, 2010 and were classified as “Selling and administrative expenses.” 5. FAIR VALUE MEASUREMENTS FASB ASC Topic 820, “Fair Value Measurements and Disclosures,” defines fair value, establishes a framework for measuring fair value in accordance with accounting principles generally accepted in the United States, and expands disclosures about fair value measurements.ASC 820 does not require any new fair value measurements, but it does apply to existing accounting pronouncements that require or permit fair value measurements.The Company applies the provisions of Topic 820 to all its assets and liabilities that are being measured and reported on a fair value basis. 8 Table of Contents ASC 820 discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow) and the cost approach (cost to replace the service capacity of an asset or replacement cost).Topic 820 enables readers of financial statements to assess the inputs used to develop those measurements by establishing a hierarchy, which prioritizes those inputs used, for ranking the quality and reliability of the information used to determine fair values.The standard requires that each asset and liability carried at fair value be classified into one of the following categories: Level 1: Quoted market prices in active markets for identical assets or liabilities. Level 2: Observable market based inputs or unobservable inputs that are corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The Company has an established process for determining fair value for its financial assets and liabilities, principally cash and cash equivalents, available-for-sale securities and foreign exchange contracts.Fair value is based on quoted market prices, where available.If quoted market prices are not available, fair value is based on assumptions that use as inputs market-based parameters.The following sections describe the valuation methodologies used by the Company to measure different financial instruments at fair value, including an indication of the level in the fair value hierarchy in which each instrument is generally classified.Where appropriate the description includes details of the key inputs to the valuations and any significant assumptions. Cash equivalents.Included within “Cash and cash equivalents” are principally investments in tax-free and taxable money market funds with municipal bond issuances as the underlying securities as well as government agency obligations and corporate bonds, all of which maintain AAA credit ratings.Also included within cash equivalents are our investments in bank certificates of deposit.The Company uses quoted market prices to determine the fair value of these investments and they are classified in Level 1 of the fair value hierarchy.The carrying amounts approximate fair value because of the short maturity of the instruments. Available-for-sale equity securities.The Company uses quoted market prices to determine the fair value of its available-for-sale securities.These instruments consist of exchange-traded equity securities, are included within “Investments” and are classified in Level 1 of the fair value hierarchy.Unrealized gains and temporary unrealized losses are included in accumulated other comprehensive income or loss, respectively. Derivative contracts.The Company uses significant other observable inputs that are readily available in public markets or can be derived from information available in publicly quoted markets to determine the fair value of its derivative contracts.These instruments consist of foreign exchange contracts, are included within “Other accrued liabilities,” and are classified in Level 2 of the fair value hierarchy.Fluctuations in the fair values of derivative instruments are recorded in accumulated other comprehensive loss and reclassified into earnings as the underlying hedged items affect earnings.There were no such instruments as of March 31, 2010. 9 Table of Contents The following assets and liabilities were measured at fair value on a recurring basis subject to the disclosure requirements of ASC Topic 820 at March 31, 2010 and December 31, 2009: Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets Other Significant for Identical Observable Unobservable March 31, Assets Inputs Inputs (in thousands) (Level 1) (Level 2) (Level 3) Assets Money market funds $ $ $
